Citation Nr: 0727479	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disability, on a direct incurrence basis only.

2.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected traumatic 
arthritis of the left ankle.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, including as secondary to service-connected 
traumatic arthritis of the left ankle.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, on a direct incurrence basis only.

5. Entitlement to service connection for a left knee 
disability, secondary to service-connected traumatic 
arthritis of the left ankle.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from June 1952 to 
January 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hip disability and a left knee disability, on a 
direct incurrence basis only, and a low back disability, 
including as secondary to service-connected traumatic 
arthritis of the left ankle.

2.  Evidence added to the record since the RO's May 2000 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claims, nor raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for bilateral hip disability or a left 
knee disability, on a direct incurrence basis, or a low back 
disability, including as secondary to service-connected 
traumatic arthritis of the left ankle.  

3.  There has been no demonstration, by competent medical 
evidence of record, that the veteran has bilateral hip 
disability, due to or aggravated by service-connected 
disability.

4.  There has been no demonstration, by competent medical 
evidence of record, that the veteran has a left knee 
disability, due to or aggravated by service-connected 
disability.


CONCLUSIONS OF LAW

1.  The May 2000 RO decision that denied the veteran's claims 
of entitlement to service connection for a bilateral hip 
disability and a left knee disability, on a direct incurrence 
basis, and a low back disability, including as secondary to 
service-connected traumatic arthritis of the left ankle, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2005).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral hip 
disability on a direct incurrence basis.  38 U.S.C.A. § 5108 
(West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

3.  A bilateral hip disability is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1111, 1113, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2006).

4.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability, 
including as secondary to service-connected traumatic 
arthritis of the left ankle.  38 U.S.C.A. § 5108 (West 2005); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

5.  New and material evidence has not been received to reopen 
the claim for service connection for a left knee disability 
on a direct incurrence basis.  38 U.S.C.A. § 5108 
(West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

6.  A left knee disability is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1111, 1113, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
petitions to reopen the previously denied claims, and new 
claims, for service connection, to include what evidence was 
required to substantiate his claims of secondary service 
connection.  The letter also informed the veteran of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  

Moreover, the April 2005 VCAA notification letter is 
sufficiently compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection, but that were found 
insufficient in the previous denials.  In particular, the 
veteran was told to submit evidence pertaining to the reason 
his claims were previously denied.

In addition, an April 2007 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's petitions to reopen his previously denied direct, 
and secondary, service connection claims, and his new claims 
for secondary service connection, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, and petitions to reopen, 
including a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims, 
and petitions to reopen his previously denied claims, for 
service connection, including secondary service connection. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Direct Incurrence Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

New and Material Evidence

The veteran's claims of entitlement to service connection for 
a bilateral hip disability and a left knee disability, on a 
direct incurrence basis only, and a low back disability, 
including as secondary to his service-connected traumatic 
arthritis of the left ankle, were initially adjudicated by 
the RO in a May 2000 rating decision.  While a notice of 
disagreement was received and a statement of the case (SOC) 
and supplemental statement of the case (SSOC) were issued, a 
substantive appeal was not received, and that decision is 
final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issues were 
previously characterized, the initial questions before the 
Board are whether new and material evidence has been 
presented.

The evidence of record at the time of the final rating 
decision in May 2000 included the veteran's service medical 
records, private medical records, and a VA medical 
examination report.  The service medical records show that 
the veteran had a simple fracture of the left fibula in March 
1955.  In August 1955, he was diagnosed with traumatic 
arthritis of the left ankle as a result of the fracture of 
the fibula, and a Physical Evaluation Board recommended 
discharge as a result.

A February 1956 VA examination report indicates that the 
veteran complained of left ankle pain, but that his gait was 
normal.  

A January 2000 letter from M. B. H., M.D. (Dr. H) indicates 
that the veteran was treated in April 1999 for mechanical low 
back pain.  Dr. H opined that the veteran's fractured ankle 
disability and subsequent marked gait pattern alteration 
contributed to the veteran's development of mechanical low 
back pain.

An April 2000 VA examination report found that the veteran 
had moderately advanced degenerative disc disease of the 
lumbar spine, which was the likely cause of his low back 
pain.

Subsequent to the May 2000 rating decision, but prior to the 
July 2000 SOC, the veteran submitted a June 2000 letter from 
J. W. C., M.D. (Dr. C), which stated that the veteran 
complained of left ankle and leg pain, which the veteran 
related to his in-service left ankle fracture.  Dr. C noted 
that the veteran had limited range of motion of the ankle and 
used a cane to stabilize his gait.

A March 2000 evaluation report from Theramatrix Physical 
Rehabilitation indicates that the veteran complained of low 
back pain secondary to degenerative disc disease, which he 
attributed to an altered gait as a result of an old fracture 
of the ankle.

Subsequent to the July 2000 SOC, but prior to the January 
2001 SSOC, the veteran submitted private medical records from 
Dr. C, which showed that the veteran was diagnosed, by X-ray 
examination in March 1999, with hypertrophic degenerative 
changes of the lumbosacral spine, with disc space narrowing 
and vacuum disc phenomenon at L4-5 and L5-S1 and degenerative 
arthritis of both sacroiliac joints.

In addition, the veteran submitted treatment reports and a 
letter from D. L. B., D.C. (Dr. B), wherein Dr. B indicated 
that the veteran had been treated since 1996 for acute low 
back and left leg pain.  Dr. B opined that the veteran's left 
ankle injury altered his gait, which altered the biomechanics 
of the hip, pelvis, and lumbar spine, which in turn caused 
low back pain.

The evidence added to the record subsequent to the RO's May 
2000 rating decision, and the subsequent SOC and SSOC, 
includes additional VA medical records, private medical 
records, and another VA examination report.

A March 2005 letter from the Wright Chiropractic Center 
indicates that the veteran had been treated for low back 
complaints secondary to an old fracture of the left ankle, 
which resulted in an altered gait and alteration of the 
normal biomechanics of the lumbar spine.

An April 2005 letter from Dr. B reiterated his previous 
statement and noted that he treated the veteran through March 
2005.  Dr. B also provided copies of the veteran's treatment 
reports.

A March 2005 letter from Dr. H. reiterated his previous 
statement.

A July 2005 VA examination report indicates that, subsequent 
to a physical evaluation and review of the veteran's claims 
folder and medical history, the veteran was diagnosed with 
degenerative arthritis of the left ankle with some limitation 
of movement and degenerative disc disease of the lumbosacral 
spine.  He had a normal evaluation of the left knee and hips.  
The VA examiner further concluded that there was no medical 
evidence of a nexus between the veteran's current back, left 
knee, and bilateral hip complaints and his service-connected 
left ankle disorder

As stated above, evidence must be both new and material.  
This evidence was not of record at the time of the last final 
rating decision in 2000.  The letter from the Wright 
Chiropractic Center, as well as the VA examination report are 
not cumulative and redundant of the evidence in the claims 
file at the time of the RO's May 2000 rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's May 2000 denial, and 
subsequent SOC and SSOC, was that there was no medical 
evidence of record demonstrating that the veteran's bilateral 
hip, low back, and left knee disabilities were incurred or 
aggravated during his military service, or that the veteran's 
low back disability was due to the veteran's service-
connected traumatic arthritis of the left ankle.  

The veteran's service medical records were negative for 
complaints related to the veteran's hips, low back, and left 
knee.  Moreover, the April 2000 VA examiner found that the 
veteran's low back disability was related to his degenerative 
changes of the lumbosacral spine and not his left ankle 
disorder, and that the RO pointed out that the veteran's 
private physicians provided no clinical evidence to 
substantiate their opinions.  

Further, many of the statements submitted by the veteran 
since the RO's prior rating decision, SOC, and SSOC are 
duplicative of the evidence of record.  Drs. H and B merely 
repeated their previous statements as submitted during the 
veteran's initial claims for service connection in their more 
recent, 2005 letters.  Thus, these statements are neither new 
nor material.  Moreover, the treatment notes submitted by Dr. 
B during the years since that prior RO decision refer only to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of his bilateral hip, low back, and left knee 
disabilities.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence.).  

Furthermore, while the Board acknowledges that the letters 
from Dr. H and B, as well as the letter from Wright 
Chiropractic Center, indicate that the veteran's current back 
pain is related to his service-connected traumatic arthritis 
of the left ankle, there remains no objective clinical 
evidence that the veteran's low back disability is related to 
his in-service left ankle injury.  Further, the additional 
evidence received, considered in conjunction with the record 
as a whole, does not demonstrate that the veteran injured his 
hips, low back or left knee during service.  In fact, the 
July 2005 VA examiner clearly found that the veteran's hips 
and left knee were normal.  In short, these medical records, 
as well as the veteran's testimony before the undersigned 
VLJ, do not show a causal relationship between his service in 
the military and bilateral hip, low back, and/or left knee 
disabilities, nor do they otherwise verify the circumstances 
of his service.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military - such 
as a relevant injury sustained while on active duty).  

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence has not been 
received subsequent to the final rating decision in May 2000.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the veteran's claims are 
not reopened.

Secondary Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hip 
disability and a left knee disability, as secondary to his 
service-connected traumatic arthritis of the left ankle, so 
they must be denied.  38 C.F.R. § 3.102.  

The July 2005 VA examiner concluded, following a physical 
examination and full review of the veteran's claims file and 
medical history, that the veteran's bilateral hip and left 
knee complaints were not related to his service-connected 
traumatic arthritis of the left ankle.  In fact, the July 
2005 VA examiner found that physical evaluation of the 
veteran's hips and left knee were normal, and that there was 
no evidence of bilateral hip or left knee disabilities.  As 
such, absent current medical evidence of bilateral hip and 
left knee disabilities, there are no valid claims.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran has bilateral hip 
disability or a left knee disability as a result of his 
service-connected traumatic arthritis of the left ankle.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his bilateral hip and left knee disabilities, if any.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against the claims, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for a 
bilateral hip disability, on a direct incurrence basis only, 
is denied.

The petition to reopen the claim for service connection for a 
left knee disability, on a direct incurrence basis only, 
is denied.

The petition to reopen the claim for service connection for a 
low back disability, including as secondary to service-
connected traumatic arthritis of the left ankle, is denied.

Service connection for bilateral hip disability, as due to 
service-connected traumatic arthritis of the left ankle, is 
denied.

Service connection for a left knee disability, as due to 
service-connected traumatic arthritis of the left ankle, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


